Exhibit 10.31

SIENTRA, INC.

STRATEGIC ADVISORY CONSULTING AGREEMENT

 

This STRATEGIC ADVISORY CONSULTING AGREEMENT (the “Agreement”) is entered into
by and between Sientra, Inc., (“Sientra”), a Delaware corporation, and Philippe
A. Schaison (“Consultant”) effective as of March 9, 2018 (the “Effective
Date”).  Sientra and Consultant may be referred to individually herein as a
“Party” and collectively as the “Parties.”

 

WHEREAS, Sientra desires to retain Consultant to perform certain strategic
advisory consulting services as further described in this Agreement; and

 

WHEREAS, Consultant desires to serve as a strategic advisory consultant to
Sientra and perform the services as further described in this Agreement.

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby mutually acknowledged, the Parties intending to be legally bound,
hereby agree as follows:

 

1.Consulting Relationship.  Commencing on the Effective Date, Consultant will
provide the strategic advisory consulting services (the “Services”) to Sientra
as described on Exhibit A attached to this Agreement.  Consultant represents
that Consultant has the qualifications, the experience, and the ability to
properly perform the Services.  Consultant shall use Consultant’s best efforts
to perform the Services such that the results are timely and satisfactory to
Sientra.

 

2.Compensation.  As consideration for the Services to be provided by Consultant
and the other obligations set forth herein, Sientra shall pay to Consultant the
amounts specified in Exhibit B attached to this Agreement at the times specified
therein.

 

3.Expenses.  Consultant shall be reimbursed for all reasonably incurred expenses
in connection with the performances of the Services; provided that Consultant
shall receive the prior consent of Sientra which consent shall be evidenced in
writing for any expenses more than $500.00 per expense.  As a condition to
receipt of reimbursement for any expenses, Consultant shall be required to
submit to Sientra reasonable evidence that the amount involved was actually
incurred, expended, and related to Services provided under this Agreement.

 

4. Term and Termination.  Consultant shall provide the Services to Sientra
commencing on the Effective Date and ending on December 31, 2018 (the “Term”),
unless otherwise extended by mutual written agreement of the Parties, or
terminated by either Party for any reason upon thirty (30) days written
notice.  Subject to the right to cure described below, either Party may also
terminate this Agreement for Cause on five (5) days written notice.  “Cause”
means a default in the performance of this Agreement or material breach any of a
Party’s obligations under this Agreement including, but not limited to,
Consultant’s obligations under the Confidentiality Agreement referenced below in
Section 8.  If a Cause event occurs, the non-breaching Party may terminate this
Agreement immediately by providing written notice of

--------------------------------------------------------------------------------

termination if the breaching Party fails to cure the breach within five (5)
business days after having received written notice by the non-breaching Party of
the breach or default.

 

5. Independent Consultant.  Consultant’s relationship with Sientra will be that
of an independent Consultant and not that of an employee.

 

(a)Method of Provision of Services.  Consultant shall determine the method,
details and means of performing the Services.

 

(b)No Authority to Bind SIENTRA. Neither Consultant, nor any partner, agent,
assistant or employee of Consultant, has authority to enter into contracts that
bind Sientra or create obligations on the part of Sientra without the prior
written authorization of Sientra.

 

(c)Taxes; Indemnification. Consultant shall have full responsibility for all
applicable federal, state and local taxes, including withholding and income
taxes, for all compensation paid to Consultant, its partners, agents or its
employees under this Agreement, and for compliance with all applicable labor and
employment requirements with respect to Consultant’s self-employment, sole
proprietorship or other form of business organization, and Consultant’s
partners, agents and employees, including state worker’s compensation insurance
coverage requirements and any United States immigration visa
requirements.  Consultant agrees to indemnify, defend and hold Sientra harmless
from any liability for, or assessment of, any claims or penalties with respect
to such taxes, labor or employment requirements, including any liability for, or
assessment of, withholding taxes imposed on Sientra by the relevant taxing
authorities with respect to any compensation paid to Consultant or Consultant’s
partners, agents or its employees.

 

6. Supervision of Consultant’s Services.  All of the Services to be performed by
Consultant will be as agreed between Consultant and Sientra.  Consultant will
provide appropriate documentation of the Services performed under this Agreement
as requested by Sientra.  Such documentation if requested shall be submitted to
and approved by the Chief Executive Officer or other Sientra designee.  Approval
by the Chief Executive Officer is required before compensation may be earned.

 

7.Consulting or Other Services for Competitors. Consultant represents and
warrants that Consultant does not presently, and will not during the term of
this Agreement, perform similar strategic advisory consulting services for any
individual or other entity other than Sientra whose business or proposed
business directly involves products or services within the business fields of
Sientra.  Additionally, Consultant shall report services for potential competing
entities to Sientra so that Sientra can assess the potential for conflict.

 

8. Confidentiality Agreement; Work for Hire. Consultant has signed, or shall
sign prior to providing any Services, a confidential information and invention
assignment agreement (the “Confidentiality Agreement”). For the avoidance of
doubt, any and all work performed under this Agreement by Consultant for Sientra
during the term of this Agreement shall become the sole property of Sientra
and/or shall be deemed “work for hire” and Consultant shall fully cooperate with
Sientra in securing any protection of such information to the extent it becomes

--------------------------------------------------------------------------------

trade secret or other intellectual property.  Upon request, expiration, or
termination of this Agreement, Consultant shall immediately return all
confidential information and any copies thereof in Consultant’s possession.
Consultant shall not, except with Sientra’s prior written consent during the
term of this agreement and for a period of two years following the termination
or expiry of this Agreement, (i) directly or indirectly solicit, recruit,
induce, or encourage any of Sienttra’s or its subsidiaries’ employees, agents,
or consultants to leave their employment, agency, or consultancy, or take away
such employees, agents, or consultants, or attempt to solicit, induce, recruit
encourage or take away employees, agents or consultants of Sientra, either for
himself or any other person or entity, (ii) directly or indirectly solicit the
business of, or induce, encourage, request, advise otherwise cause, any present
or future investor, joint venture partner, equity partner, client, customer, or
supplier of Sientra (or of Sientra’s subsidiaries) to withdraw, curtail, or
cancel its business dealings with Sientra or its subsidiaries, to work with
Consultant directly or indirectly, or commit any other act or assist other
parties to commit any other act which might adversely affect the business of
Sientra or its subsidiaries.

 

9. Conflicts With This Agreement. Consultant represents and warrants that
Consultant is not under any pre-existing obligation in conflict with or in any
way inconsistent with the provisions of this Agreement and will not enter into
any such agreement during the term of this Agreement.  Consultant represents and
warrants that Consultant’s performance of all the terms of this Agreement will
not breach any agreement to keep in confidence proprietary information acquired
by Consultant in confidence or in trust prior to commencement of this
Agreement.  Consultant represents and warrants that Consultant has the right to
disclose and/or use all ideas, processes, techniques and other information, if
any, which Consultant has gained from third parties, and which Consultant
discloses to Sientra or uses in the course of performance of this Agreement,
without liability to such third parties.  Notwithstanding the foregoing,
Consultant agrees that Consultant shall not bundle with or incorporate into any
deliveries provided to Sientra herewith any third-party products, ideas,
processes, or other techniques, without the express, written prior approval of
Sientra.  Consultant represents and warrants that Consultant has not granted and
will not grant any rights or licenses to any intellectual property or technology
that would conflict with Consultant’s obligations under this
Agreement.  Consultant will not knowingly infringe upon any copyright, patent,
trade secret or other property right of any former client, employer or third
party in the performance of the Services required by this Agreement.

 

10. Miscellaneous.

 

(a) Amendments and Waivers.  Any term of this Agreement may be amended or waived
only with the written consent of the Parties.

 

(b) Sole Agreement.  This Agreement, including the Exhibits hereto, constitutes
the final and sole agreement of the parties and supersedes all oral negotiations
and prior writings with respect to the subject matter hereof.

 

(c) Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service, electronic mail (email) or confirmed
facsimile, seventy-two (72)

--------------------------------------------------------------------------------

hours after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth on the signature page or Exhibit A below, or as subsequently
modified by written notice.

 

(d) Choice of Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California,
without giving effect to the principles of conflict of laws.

 

(e) Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the Parties agree to renegotiate such
provision in good faith.  In the event that the Parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

(f) Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

(g) Arbitration.  Any dispute or claim arising out of or in connection with any
provision of this Agreement will be finally settled by binding arbitration at
JAMS, Inc. in Los Angeles County, California, in accordance with the rules of
JAMS by one arbitrator appointed in accordance with said rules.  The arbitrator
shall apply California law, without reference to rules of conflicts of law or
rules of statutory arbitration, to the resolution of any dispute.  Judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Notwithstanding the foregoing, the parties may apply to
any court of competent jurisdiction for preliminary or interim equitable relief,
or to compel arbitration in accordance with this paragraph, without breach of
this arbitration provision.  This Section 10(g) shall not apply to the
Confidentiality Agreement.

 

(h) Survival.  The provisions of Sections 2, 3, 4, 5(a), 5(b), 5(c), 6, 7, 8, 9
and 10 of this Agreement, and the Confidentiality Agreement, shall survive the
termination of this Agreement.

 

(i) Advice of Counsel.  EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

 

[SIGNATURE PAGE FOLLOWS]

 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

 

SIENTRA, INC.

 

 

 

 

 

 

 

 

 

By:  

 

/s/ Jeffrey Nugent

 

 

 

Title:  

 

Chairman and Chief Executive Officer

 

 

 

Address:

 

420 S. Fairview Avenue, Suite 200, Santa Barbara, CA 93117

 

 

 

Phone:

 

+1.805.679.8888

 

 

 

/s/ Philippe A. Schaison

PHILIPPE A. SCHAISON

 

 

 

 

 

 

 

 

 

Address:

 

 

Phone:  

 

 

 

 




--------------------------------------------------------------------------------

EXHIBIT A

 

Description of Consulting Services

 

Consultant agrees to provide the following Services to Sientra:

 

 

•

Assist Sientra broadening, expanding and deepening its connections and
relationships with customers and consumers in the aesthetics space;

 

 

•

Support Sientra in business and strategy development in the aesthetics space;

 

 

•

Support Sientra in identifying, assessing and evaluating strategic growth
opportunities (including acquisitions, partnerships, joint ventures) in the
aesthetics space’

 

 

•

Provide a monthly report to the Chief Executive Officer summarizing activities
and work performed, including specific accomplishments and areas of focus.

 

 

 

 




--------------------------------------------------------------------------------

EXHIBIT B

 

Compensation

 

In consideration of Consultant’s Services as set forth in this Agreement,
Sientra will pay Consultant a total compensation of no more than $115,000,
payable in monthly installments of $11,500 payable on or before the last
business day of each month.  In the event that this Agreement is terminated
prior to its expiration date, Sientra shall pay Consultant a pro-rated amount
for any partial month of engagement.